DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 2/12/21. Claims 1 – 4, 6 – 18 and 20 have been amended. Claim 5  has been cancelled. Claims 21 - 22  have been added. Claims 8, 10 and 12 - 20 are withdrawn due to a restriction requirement. Claims 1 – 4, 6, 7, 9, 11, 21 and 22 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 2/12/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 6 - 7 and 21 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 5, but claim 5 has been cancelled. Claim 7 is also rejected since it depends from claim 6.


Claim Rejections - 35 USC § 102
Claim(s) 1 – 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZIES (US 3,222,797).
The rejection is maintained as per reasons of record as discussed in previous office action of 11/12/20 and is incorporated herein: 
Claims 1 – 4: ZEIS discloses (see entire document) a process for drying natural rubber, which comprises:
Providing natural or synthetic rubber (1:14-17, 10:32-37), wherein ZEIS discloses that rubber is made to coagulate and is also called rubber crumb (1:32-37, 6:70-7:8),
 Compressing the rubber coagulum at a temperature of 200-450oF (93-232oC) [fully encompassing the claimed range of 185-210oC and 190-210oC], and specifically 400-445oF for natural rubber [i.e. 204-229oC, wherein the rejection applies to the overlapping part of the claimed range], with mechanical pressures ranging from 100-3000 psi (6.9-206.8 bar) and even higher, such as with an example of polyisoprene at 2000-4000 psi (137.9-275.8 bar) (12:58-62, claims 9-10, 15 and 16),
Subjecting the compressed coagulum to a flash adiabatic expansion to atmospheric pressure (9:1-24, 15:35-46, 19:50-60) [wherein atmospheric pressure is 
Claim 9: The water content ranges from 5 to 20 wt% before the step of heating and compression, which ZIES calls the drying step (3:1-6, 4:25-42).

Claim Rejections - 35 USC § 103
Claims 1 – 4, 6, 7, 9, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZIES (US 3,222,797).
The rejection is maintained as per reasons of record as discussed in previous office action of 11/12/20 and is incorporated herein: 
ZIES’ disclosure is discussed above and is incorporated herein by reference.
Claims 1 and 2: ZIES discloses a temperature of 200-450oF (93-232oC) and specifically 400-445oF for natural rubber (204-229oC), encompassing and overlapping the claimed range of 190-210oC. ZIES discloses pressures ranging from 100-3000 psi (6.9-206.8 bar), encompassing and overlapping the claimed differential pressure of at least 100 and 150 bar, since atmospheric pressure is 14.7 psi or 1 bar, and gives an example of polyisoprene at pressures of 2000-4000 psi.
In addition to the 35 U.S.C. 102 rejection above, for any part of ZIES’ ranges in temperature and pressure differential that may be outside the claimed range, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. It would have been obvious to one of ordinary skill in the art to select the portion of the 
Claims 6 – 7: ZIES discloses that it is known to dry polymers with hot air dryers at temperatures of 200-250oF (93-121oC) (1:60-68), and ZIES discloses a heating and drying system that results in the  flash adiabatic expansion of the rubber, and wherein the moisture content in the rubber can be achieved to be less than 0.5% (3:4-6, claims 10 and 15), but does not disclose explicitly to dry the rubber again or to repeat the compression and flashing. However, it would have been obvious to one of ordinary skill in the art to have further dried the rubber or repeat the process if necessary until achieving an acceptable level of moisture left in the rubber.
Claim 11: ZIES discloses that rubber is made so as to coagulate and is also called rubber crumb (1:32-37, 6:70-7:8), but is silent regarding obtaining the rubber coagulum from the claimed cup lump. However, the history of how the coagulum was obtained is not patently significant since the claims are not claiming how to extract rubber from a tree (which would have been, moreover, a separate invention). In addition, cup lump or spontaneous method  is one of the two ways of obtaining rubber coagulum (the other being an induced method), both of which can also be shredded into crumbs, as admitted by Applicant (see [0004] – [0005] of the instant Published Application). As such, ZIES’ disclosed coagulate or crumb is expected to have been obtained either from a cup/spontaneous method or from an induced method and, regardless of which method, would still meet the claimed rubber coagulum.
New claim 21: See claims 6-7 above, incorporated herein by reference. ZIES discloses that the moisture content in the rubber is decreased to be less than 0.5% (claims 9, 10, 15) [reading on the claimed less than 0.8 wt%]. The drying time is less than 60 seconds and is kept short so as not to cause thermal degradation of the polymer (13:24-53). ZIES is silent regarding the nitrogen content and the plasticity retention index. However, since ZIES discloses a substantially identical process as claimed of compressing the natural rubber coagulum at the claimed elevated temperatures and subjecting the compressed rubber to a flash adiabatic expansion at a differential pressure of at least 100 bar and so as to obtain a dried rubber having less than 0.5 wt%  water content, it is expected that the nitrogen content and the PRI would be the same as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, any difference imparted by the process would have been obvious to one having ordinary skill in the art since ZIES discloses to optimize the temperature and pressure, as discussed above, and to optimize the sizes and shapes of the die openings in the discharge plate that causes the adiabatic expansion (14:45-15:2), and have thus arrived at the claimed nitrogen content and the PRI with reasonable expectation of success.
New claim 22:  ZIES is silent regarding the molecular molar mass of the natural rubber. However, case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since ZIES discloses natural rubber, as claimed, it necessarily has the claimed molecular weight.

Claims 1 – 4, 6, 7, 9, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZIES (US 3,222,797) in view of KAWASHIMA (US 2013/0303686).
The rejection is maintained as per reasons of record as discussed in previous office action of 11/12/20 and is incorporated herein: 
ZIES’ disclosure is discussed above and is incorporated herein by reference.
ZIES’ is silent regarding obtaining the rubber coagulum from a cup lump method. However, in addition to the rejections above, 
KAWASHIMA discloses (see entire document) that natural rubber coagulum is produced from a cup lump and contains moisture ([0003]), and discloses a process of drying the coagulum (abstract).
It would have been obvious to one of ordinary skill in the art to have used KAWASHIMA’s natural rubber coagulum as a cup lump coagulum in ZIES’ process since ZIES broadly discloses a coagulated natural rubber, thus showing to have no preference as to how the coagulum was obtained, while KAWASHIMA discloses that rubber coagulum can be obtained by a cup lump method, wherein both references are interested in drying the rubber coagulum.
Claim 22: KAWASHIMA discloses that the molecular weight of the natural rubber is greater than 1,000,000 g/mol, and specifically, 1,754,000 or 1,725,000 g/mol (table 1, [0049]). It would have been obvious to one of ordinary skill in the art to have used KAWASHIMA’s natural rubber coagulum having a MW that is greater than 1,000,000 in ZIES’ process since ZIES discloses natural rubber, noting that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). ZIES in view of KAWASHIMA is silent regarding the MW of the natural rubber after ZIES’ process. However, since ZIES discloses a substantially identical process as claimed of compressing the natural rubber coagulum at the claimed elevated temperatures and subjecting the compressed rubber to a flash adiabatic expansion at a differential pressure of at least 100 bar and so as arrive at a dried rubber having less than 0.5 wt%  water content, it is expected that the MW would be the same as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, any difference imparted by the process would have been obvious to one having ordinary skill in the art since ZIES discloses to optimize the temperature and pressure, as discussed above, and to optimize the sizes and shapes of the die openings in the discharge plate that causes the adiabatic expansion (14:45-15:2), and have thus obtained natural rubber having a MW of greater the 1,000,000 at the completion of the process with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Applicant submits that  the polyisoprene of ZIES is synthetic, not natural; that they are not equivalent; that ZIES distinguishes between them, such as seen in col.12, lines 63-66; that ZIES teaches that natural rubber does not behave the same as synthetic isoprene (12:46-70), each requiring its own pressure and temperature conditions (13:24-38); that only SBR and synthetic polyisoprene are actually disclosed by ZIES; that therefore ZIES does not anticipate claim 1.
Applicant’s argument has been considered but is not persuasive:
ZIES discloses that the process works equally well for natural rubber, for synthetic rubber and for recycled rubber (see 1:14-17, 10:32-37) and discloses a range in temperature and pressure that encompass all the polymers disclosed by ZIES, both natural and synthetic. These ranges also encompass and overlap the claimed ranges. 
Specifically: 
ZIES discloses:
(a) a temperature range of 200-450oF (93-232oC) for the disclosed polymers (i.e., natural and synthetic), see claim 10; fully encompassing the claimed range of 185-210oC and 190-210oC , and
(b) a pressure range of 110 – 3,000 psi (6.9-206.8 bar) for the disclosed polymers (i.e., natural and synthetic), see claim 10; fully encompassing the claimed 100 and 150 bar pressure differential, given that atmospheric pressure is 14.7 psi (1 bar).
Regarding natural rubber within the group of disclosed polymers, ZIES explicitly discloses:
(a) a temperature of 400-445oF (204-229oC) for natural rubber, see 12:58-62; overlapping the claimed range of 185-210oC and 190-210oC, and
(b) although the mechanical pressure used specifically for natural rubber is not disclosed, a range of 110-3,000 psi is taught and which refers to all polymers – natural or synthetic, which encompasses the claimed 100 and 150 bar pressure differential, given that atmospheric pressure is 14.7 psi (1 bar).
The 35 USC 102 rejection applies to the encompassing and overlapping ranges.
In addition, for any part of ZIES’ range in temperature and pressure differential that may be outside the claimed range, a prima facie case of obviousness exists, as discussed in the  35 USC 103 rejection above. 

Applicant submits that the Office mixes up steam pressure and differential pressure; that concerning natural rubber, ZIES discloses only BTU, which is the amount of heat required to raise the temperature of one pound of water by one degree (12:58-62 and table II of ZIES); that table II gives the relation between saturated steam temperature and  saturated steam pressure, which corresponds to a phase diagram of water, but no differential pressure value of an adiabatic flash is given for natural rubber.
Applicant’s argument is not convincing: 
The temperature given specifically for natural rubber in col. 12, lines 58-62 overlap the claimed temperature range. Since the steam is the water found in the natural rubber and is mixed within it, it is also the temperature of the coagulum. 
Regarding the pressure, ZIES is pretty clear that there is a mechanical pressure and a steam pressure. ZIES discloses steam pressure for natural rubber, but does not explicitly disclose an example of mechanical pressure for natural rubber. However, 
ZIES discloses that the mechanical pressure applied during compression for all disclosed polymers, namely, for natural, synthetic or recycled rubber, ranges from 110 to 3,000 psi (6.9-206.8 bar). See claim 10, for instance.  
ZIES subjects the compressed coagulum to a flash adiabatic expansion to atmospheric pressure (9:1-24, 15:35-46, 19:50-60). Atmospheric pressure is 14.7 psi  or 1 bar.
ZIES’ range, therefore, encompasses the claimed 100 and 150 bar pressure differential. For example, at the disclosed 3,000 psi, 206.8 bar – 14.7 bar = 192.1 bar  as the differential pressure. 

Applicant submits that the claimed invention provides unexpected results  in the decrease in nitrogen content, which means the removal of proteins usually contained in natural rubber, while retaining the rubber’s properties, such as PRI.
Applicant’s argument is not convincing. Since ZIES discloses a substantially identical process as claimed, it is expected that the claimed properties in ZIES would be the same as claimed.  Applicant is invited to show experimental proof to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765